Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                May 01 2014, 8:57 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

GREGORY L. FUMAROLO                            GREGORY F. ZOELLER
Fort Wayne, Indiana                            Attorney General of Indiana

                                               ROBERT J. HENKE
                                               Deputy Attorney General
                                               Indianapolis, Indiana

                                               CHRISTINE REDELMAN
                                               Deputy Attorney General
                                               Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:   )
                                    )
R.J.L.E., (Minor Child),            )
                                    )
And                                 )
                                    )
B.E., (Father),                     )
                                    )
        Appellant/Respondent,       )
                                    )
                vs.                 )               No. 02A03-1311-JT-450
                                    )
THE INDIANA DEPARTMENT OF           )
CHILD SERVICES,                     )
                                    )
        Appellee/Petitioner.        )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Charles F. Pratt, Judge
                              Cause No. 02D07-1301-JT-1
                                                May 1, 2014

                   MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge

                                              Case Summary

       B.E. (“Father”) appeals the termination of his parental rights to his son, R.J.L.E.1

He argues that there is insufficient evidence to support the termination order. But Father

failed to fully comply with the trial court’s orders and failed to show that he is capable of

providing a safe and stable home for his son. Because we conclude that there is sufficient

evidence to support the trial court’s decision to terminate the parent-child relationship,

we affirm.

                                    Facts and Procedural History

       R.E. was born on June 30, 2005. Father was in prison when R.E. was born, and

the child lived with H.L. (“Mother”).2 Father was released from prison when R.E. was

five months old. Father began caring for R.E. at that time.

       In 2008 the Allen County Department of Child Services (“ACDCS”) responded to

a report that Father hit R.E. in the face after an incident between R.E. and his sibling.

ACDCS filed a petition alleging that R.E. was a child in need of services (“CHINS”) but

allowed R.E. to remain in Father’s care.

       In 2009 Father left R.E., then three years old, in a relative’s care. That relative left

R.E. home alone, and ACDCS was notified. After a temporary removal, R.E. was

       1
           For simplicity were refer to the child as R.E.
       2
           Mother consented to the child’s adoption and does not participate in this appeal.
                                                       2
returned to Father’s care. In early 2010 R.E. was again removed from Father’s care due

to Father’s arrest for possession of cocaine and marijuana and driving while suspended.

R.E. was placed with Father’s aunt and uncle.

       R.E. was adjudicated a CHINS in December 2008, and Father was ordered to do a

number of things designed to facilitate reunification, including:

             Refrain from criminal activity
             Maintain appropriate housing
             Complete anger-management counseling
             Complete a family-functioning assessment
             Pay child support

See State’s Ex. 6.

       Father ultimately failed to comply with the trial court’s order, and in January 2013

ACDCS filed a petition to terminate his parental rights.        The trial court held three

hearings on the termination petition in July 2013.

       At the hearings, those involved in the case expressed concern about Father’s

criminal history and substance abuse. Father has six misdemeanor convictions and three

felony convictions for nonsupport of a dependent, theft, and invasion of privacy. Tr. p.

159-62. Despite completing substance-abuse treatment, Father continued to use drugs,

particularly crack cocaine and marijuana, throughout the termination proceedings. Id. at

55-69, 245-48; State’s Exs. 16-18. On at least five occasions, Father simply refused to

submit to a drug test, saying that he knew he would test positive for marijuana. Tr. p.

256-58. Father testified that he used drugs to help him cope with stress and depression

despite the trial court’s order not to engage in criminal activity—Father said that it was

“my choice to [use drugs] again.” Id. at 122-24.

                                             3
       Family Case Manager Stephanie Taylor (“FCM Taylor”) explained that Father had

recently completed some services, such as home-based services and anger-management

classes, and was enrolled in a parenting class at the time of the termination hearings. But

she testified that Father had not benefited from these services, citing his continued

cocaine and marijuana use.       Id. at 245-48.    FCM Taylor agreed with the plan of

termination followed by adoption:

       Due to [Father not benefitting from] parenting education, the continued
       testing positive for illegal substances, the [in]stability, just with the home,
       [in]stability with financial resources, just a lot of factors. [R.E.] is stable.
       He is doing well. His behavior has progressed in a positive way. He made
       very good grades, had A’s and B’s by the end of this school year. His
       behavior had improved by the end of the school year, so he’s just doing,
       overall, very well.

Id. at 257.

       Caseworkers also expressed concern about Father’s lifestyle and ability to provide

for R.E. At the time of the termination hearings, Father had been unemployed for more

than a year and did not have a driver’s license. Id. at 136, 156-57. He had also moved

eight times during the termination proceedings. Id. at 148-52. Father’s parenting history

was another cause for concern. Father has seven other children, none of whom were in

Father’s care, and two of those children were involved in CHINS proceedings. Id. at

109-113. Father also admitted that he had a child-support arrearage at the time of the

termination hearings. Id. at 137.

       Brooke Neuhaus, the court-appointed special advocate (“CASA”) assigned to the

case, recommended terminating Father’s rights, saying that he had not benefited from

services and continued to use drugs. Id. at 175-76. She also explained that eight-year-old


                                              4
R.E., who has special needs—he has anger-management issues and takes medication for

Attention Deficit Hyperactivity Disorder, Major Depressive Disorder, and Reactive

Attachment Disorder—was thriving in his current home:

       Speaking with the caregivers and the therapists, there have been some
       major issues with his behaviors in the home and at school, but with the help
       of the therapist that he is seeing and the stability that the caregivers
       [Father’s aunt and uncle] are giving to him, he is improving immensely in
       the home. There are still some issues, but they are currently working on
       them.

Id. at 178-81. CASA Neuhaus said that Father’s aunt and uncle planned to adopt R.E.,

and she expressed her belief that this plan was in R.E.’s best interests. Id. at 179. CASA

Neuhaus also testified that R.E. had been the subject of legal proceedings for five years

and deserved permanency. Id.

       In October 2013 the trial court entered its order with findings terminating Father’s

parental rights. Appellant’s App. p. 10-17.

       Father now appeals.

                                 Discussion and Decision

       On appeal, Father argues that there is insufficient evidence to support the

termination order.

                             Termination of Parental Rights

       “The Fourteenth Amendment to the United States Constitution protects the

traditional right of parents to establish a home and raise their children.” In re K.T.K., 989
N.E.2d 1225, 1230 (Ind. 2013) (citations omitted). The parent-child relationship is one of

our culture’s most valued relationships. Id. (citation omitted). “And a parent’s interest in

the upbringing of their child is ‘perhaps the oldest of the fundamental liberty interests

                                              5
recognized by th[e] [c]ourts.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)).

But parental rights are not absolute—“children have an interest in terminating parental

rights that prevent adoption and inhibit establishing secure, stable, long-term, continuous

relationships.” Id. (citations omitted). Thus, a parent’s interests must be subordinated to

a child’s interests when considering a termination petition. Id. (citation omitted).

Parental rights may be terminated when the parents are unable or unwilling to meet their

parental responsibilities by failing to provide for the child’s immediate and long-term

needs. Id. (citations omitted).

       When reviewing the termination of parental rights, we will not reweigh the

evidence or judge the credibility of the witnesses. Id. at 1229 (citation omitted). Instead,

we consider only the evidence and reasonable inferences that support the judgment. Id.

(citation omitted). “Where a trial court has entered findings of fact and conclusions of

law, we will not set aside the trial court’s findings or judgment unless clearly erroneous.”

Id. (citing Ind. Trial Rule 52(A)).      In determining whether the court’s decision to

terminate the parent-child relationship is clearly erroneous, “we review the trial court’s

judgment to determine whether the evidence clearly and convincingly supports the

findings and the findings clearly and convincingly support the judgment.” Id. (citation

omitted).

       A petition to terminate parental rights must allege:

       (A) that one (1) of the following is true:

              (i)    The child has been removed from the parent for at least six
                     (6) months under a dispositional decree.



                                              6
              (ii)    A court has entered a finding under IC 31-34-21-5.6 that
                      reasonable efforts for family preservation or reunification are
                      not required, including a description of the court’s finding,
                      the date of the finding, and the manner in which the finding
                      was made.

              (iii)   The child has been removed from the parent and has been
                      under the supervision of a local office or probation
                      department for at least fifteen (15) months of the most recent
                      twenty-two (22) months, beginning with the date the child is
                      removed from the home as a result of the child being alleged
                      to be a child in need of services or a delinquent child;

       (B) that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.

              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of
                      the child.

              (iii)   The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;

       (C) that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). “DCS must prove the alleged circumstances by clear and

convincing evidence.” K.T.K., 989 N.E.2d at 1231 (citation omitted). On appeal, Father

challenges the sufficiency of the evidence supporting the trial court’s judgment as to

subsections (B), (C), and (D) of the termination statute.

                                    A. Conditions Remedied

       Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive. Therefore,

ACDCS was required to establish, by clear and convincing evidence, only one of the
                                              7
three requirements of subsection (B). The trial court concluded that ACDCS had proven

subsection (B)(i); in other words, that there was a reasonable probability that the

conditions that resulted in R.E.’s removal or the reasons for his placement outside

Father’s home would not be remedied. Appellant’s App. p. 16.

       In determining whether the conditions that resulted in a child’s removal or

placement outside the home will not be remedied, we engage in a two-step analysis. In re

E.M., 4 N.E.3d 636, ___ (Ind. 2014) (citation omitted). We first identify the conditions

that led to removal or placement outside the home and then determine whether there is a

reasonable probability that those conditions will not be remedied.            Id. (quotation

omitted). The second step requires trial courts to judge a parent’s fitness at the time of

the termination proceeding, taking into consideration evidence of changed conditions,

and balancing any recent improvements against “habitual patterns of conduct to

determine whether there is a substantial probability of future neglect or deprivation.” Id.

(citations omitted). “We entrust that delicate balance to the trial court, which has

discretion to weigh a parent’s prior history more heavily than efforts made only shortly

before termination.” Id. (citation omitted). In so doing, trial courts may find “that

parents’ past behavior is the best predictor of their future behavior.” Id.

       The trial court concluded that there was a reasonable probability that the

conditions resulting in R.E.’s removal from Father’s care or placement outside his home

would not be remedied. The court expressed concern about Father’s criminal history, his

drug use during the termination proceedings, and R.E.’s special needs:

       [F]ather’s historic pattern of behavior includes multiple criminal charges
       including the nonsupport of a dependent. He has not demonstrated stable

                                              8
       and consistent housing. Although he has recently completed parenting
       instructions, the court cannot conclude that his recent compliance will
       foretell a sustained ability to properly meet the child’s special emotional
       needs.

                               *      *        *    *      *

       The Father has only recently demonstrated compliance with services.
       Positive reports from parenting instruction and therapeutic visits have only
       been generated since March 2013. At the time of the close of evidence no
       professional working with the child or [] Father has recommended
       immediate placement of the child with [] Father. In addition, and despite a
       felony criminal record[,] [] Father continues to use illegal drugs and
       justified their use and medication for his mental condition. The court
       cannot conclude from [] Father’s behavior that he has benefitted from
       services . . . .

Appellant’s App. p. 16 (formatting altered).

       We cannot say that it was clearly erroneous for the trial court to find that despite

his recent compliance and completion of some services, Father’s past behavior—

including his criminal conduct—was the best predictor of his future behavior and

inability to provide for R.E. See E.M., 4 N.E.3d at ___ (trial courts may weigh a parent’s

prior history more heavily than efforts made only shortly before termination, and courts

may find parents’ past behavior to be the best predictor of their future behavior); see also

In re I.A., 903 N.E.2d 146, 154 (Ind. Ct. App. 2009) (courts may consider a parent’s

criminal history when determining whether the conditions that resulted in a child’s

removal will not be remedied). Father’s arguments to the contrary—including his

arguments that he cared for R.E. in the past, participated in court proceedings, and never

used marijuana in R.E.’s presence—are invitations to reweigh the evidence, which we

may not do.



                                               9
       The evidence supports the trial court’s conclusion that there was a reasonable

probability that the conditions resulting in R.E.’s removal or the reasons for his

placement outside Father’s home would not be remedied.

                                       B. Best Interests

       Father also contends that termination of his parental rights is not in R.E.’s best

interests.

       In determining what is in a child’s best interests, the trial court must look to the

totality of the evidence. See E.M., 4 N.E.3d at ___ (citation omitted). “In so doing, the

trial court must subordinate the interests of the parent to those of the child.” Id. The

court need not wait until a child is irreversibly harmed before terminating the parent-child

relationship. Id. “Moreover, we have previously held that the recommendations of both

the case manager and child advocate to terminate parental rights, in addition to evidence

that the conditions resulting in removal will not be remedied, is sufficient to show by

clear and convincing evidence that terminating is in the child’s best interests.”        Id.

(citation omitted).

       FCM Taylor and CASA Neuhaus recommended termination of Father’s rights,

followed by adoption. They testified that Father had not benefited from services and

continued to use illegal drugs. They also testified that R.E., who has special emotional

needs, is thriving in his current placement with Father’s aunt and uncle. Referencing this

testimony, the trial court found that R.E.:

       [N]eeds a safe, stable, and nurturing home environment. The two caregivers
       that have worked to bring the child to emotional stability now wish to adopt
       him. The child has been in their care since he was five years old. [Mother]


                                              10
       believes adoption of the child by relatives serves his best interests.[3] The
       Court concludes that the termination of parental rights will provide the
       child with parents committed to the provision of therapeutic care,
       education, and consistency. The termination of parental rights serves the
       child’s best interests.

Appellant’s App. p. 16.

       We conclude that the evidence supports the trial court’s determination that

termination of Father’s parental rights is in S.T.’s best interests. See E.M., 4 N.E.3d at

___; see also In re S.P.H., 806 N.E.2d 874, 883 (Ind. Ct. App. 2004) (children’s needs

are too substantial to force them to wait while determining if their parents will be able to

parent them).

                                       C. Satisfactory Plan

       Father’s final claim is that ACDCS failed to prove that it had a satisfactory plan

for R.E.’s care and treatment.

       In order for the trial court to terminate a parent-child relationship, it must find that

there is a satisfactory plan for the care and treatment of the child. Ind. Code § 31-35-2-

4(b)(2)(D). That plan need not be detailed, so long as it offers a general sense of the

direction the child will go after the parent-child relationship is terminated. In re L.B., 889
N.E.2d 326, 341 (Ind. Ct. App. 2008). Adoption is generally a satisfactory plan, even

when a potential adoptive family has not been identified. See Lang v. Starke Cnty. Office

of Family & Children, 861 N.E.2d 366, 375 (Ind. Ct. App. 2007), trans. denied.

       Here, ACDCS’s plan was adoption. Father’s aunt and uncle, who have cared for

R.E. for more than three years, indicated their desire to adopt R.E. if Father’s parental


       3
          Father argues that Mother’s opinion is irrelevant. Appellant’s Br. p. 15-16. But Mother’s
opinion aside, the evidence is sufficient to show that termination is in R.E.’s best interests.
                                                11
rights were terminated.4 FCM Taylor and CASA Neuhaus were in agreement with this

plan. We cannot say that the trial court erred in concluding that this was a satisfactory

plan for R.E.

        Affirmed.


NAJAM, J., and BROWN, J., concur.




        4
           Father challenges the suitability of his aunt and uncle as adoptive parents, but this was not a
determination the trial court was required to make. The trial court was required to decide
whether ACDCS had a satisfactory plan for the care and treatment of the child. A decision regarding the
suitability of Father’s aunt and uncle as adoptive parents is a different decision for a different day in a
different court. See In re Infant Girl W., 845 N.E.2d 229 (Ind. Ct. App. 2006) (discussing the roles of
trial and probate courts in termination and adoption actions), trans. denied.
                                                    12